Per Curiam.

Following an established grievance procedure is an adequate remedy at law which will cause denial of the writ of mandamus. State, ex rel. Internatl. Union of Operating Engineers, v. Simmons (1991), 58 Ohio St.3d 247, 249-250, 569 N.E.2d 886, 888. McGowan could have filed a grievance under CMHA’s Administrative Order 11.18, which provides:
“Any employee may call to CMHA’s attention actions by CMHA or its employees affecting him/her by way of the Grievance Procedure. Specific grievance procedures outlined in this Administrative Order apply to non-*188bargaining unit employees only. Bargaining unit employees are covered by the collective bargaining agreements between their union and CMHA. * * * y>
Consequently, McGowan is not entitled to a writ of mandamus, and we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.